2 F.3d 1154
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard SAVAGE, Appellant,v.UNITED STATES of America, Appellee.
No. 93-1784.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 2, 1993.Filed:  August 11, 1993.

Before WOLLMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Richard Savage, a federal inmate, appeals from the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Savage argues that his counsel were ineffective when they failed to file his requested motion to withdraw his guilty plea.


2
We hold that Savage has not established ineffective assistance of counsel.  Assuming that the conduct of counsel in failing to file Savage's requested motion to withdraw his guilty plea fell below an objective standard of reasonableness, Savage did not show that the result of the proceeding was rendered unreliable or fundamentally unfair by the deficient performance.  See Lockhart v. Fretwell, 113 S. Ct. 838, 844 (1993).  The district court fully considered Savage's pro se motion to withdraw his plea and found that he had not established fair and just reasons for the withdrawal.  See Fed.  R. Crim.  P. 32(d).  Although the court considered the delay in filing the motion and the resulting prejudice to the government and inconvenience to the court, these considerations were not necessarily controlling.  The court also found that there was ample evidence to support the plea, Savage had the assistance of competent counsel prior to pleading guilty, and the record indicated the original plea was knowing and voluntary and that no improper threats or promises were made.  Further, we held that the district court did not abuse its discretion in denying the withdrawal motion.  United States v. Savage, No. 87-1753 (8th Cir.  June 10, 1988) (unpublished per curiam).  We deny Savage's motion for appointment of counsel on appeal.


3
The judgment is affirmed.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendation of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas